PER CURIAM.
We affirm the trial court’s order revoking appellant’s probation. However, we reverse and remand for resentencing because the record suggests that the trial court mistakenly believed it had no discretion but to sentence appellant to prison for the balance of the suspended portion of his original sentence once he violated his probation. See Bryant v. State, 591 So.2d 1102 (Fla. 5th DCA 1992). On remand, the trial court shall exercise its sentencing discretion and consider all sentencing alternatives.
Additionally, we remand for correction of the written sentence of fifteen years imprisonment on Count II of Case Number 98-20134CR (possession of cocaine) to conform to the oral pronouncement of five years imprisonment, which is the statutory maximum for that count.
AFFIRMED in part, REVERSED in part and REMANDED.
STONE, WARNER and TAYLOR, JJ., concur.